                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 8:20-cv-01794-DKC Document 1-5 Filed 06/11/20 Page 1 of 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                       }                           ~                                                                                                                     }                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                               "                                       #               $                                   %                               "           &                                   $                                               '                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                   +                               ,                                       -                               .                                   /                                   -       0                   0                                                           1               2                                   3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                               "               7                               8                                               &                   $                       "           '                       9                           :                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6                                                       4                                                                                                                                                                                                                                                                                                                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                                                                                                                                                                                        ¢                                                                                                                                  £                                                                                          ¤                                                   ¥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )



                                                                                                                                                                         ¦                                  §                                                               ¨                                                                                                                                      ©                               ¢                                                                                                                                      £                                                                                                                                                                                                                                        ª                                                       «                                                                                                                         ¬                                                                                                                                                              £                                           ­                                                                                                                                                                                                                                                                                                                                                   ®                                                                                                                                          ¯                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                          ¤                                       ¢                                                                   ¢                                                                                       «               ¬                                           «                   ¤                                                       £                                                                                                                                                                                                                                                                                                                                                                               °                                                                           ¤                                                           ¤                                       ­                                                                                                                                                                  £                                                       ­                                                                                                                                                                         ©                                                                   ±                                                                                                                                                                  ­                                       ¢                                                               «                       £                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;                                                                       <                   0                                                   <                                           .                           =                                                           ,                                           .                                                   /                                       1           2                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        >                                                       ?                                                                                       @                                                                                           @                                                                                           A                                                                               B                                                                               >                                                                                   C                                   B                                                                                       D                                                                                       E                                                   C                   F                                               C                           G                                               D                                                   E                                               H                               C               A                                           B




    I                   '                           J


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¡                                                       §                                                                                                                          £                                                                                                                                                                                                                                                                                                                                   §                                                       £



                                                                                    1                   ;                                                   <       0                                   <                               .                               =                                   ,                               .                               /                               K                   2                                               .                               ,                                               L                                                                   <                                                               ,                                   .                                   =                                                                               ,                                           =                                           =                                               M                                       <                           2                                   2                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         °                                               ¤                                                   ¤                                                           ­                                                                                                                                                          £                                                   ­                                                                                                                                                                     ©                                                           ±                                                                                                                                          ­                                                   ¢                                                                       «                   £                                                   «       ¬                                                                                                                               «               ¤                       £




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¶                                                                                                                                                                                                                         ¢                                                                   ¡                                                       ¬                                                   §                                           «                                                                                                                                                                                                        ª                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ²                                       ³                                                                       ´                                                           ³                                               µ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   «                   ¦                                       ª                                                                                                                                                                                                                            ¡                                                                                                  «                       £                                               ±                                                                                                                                                                                                                                                                                    ·                                                                                                                                                                                                                                                                                                                                                                                                                                           ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                               ´                                                           ´                                                   µ                                               ¸                                       ³                                       ³                                                   ³




                                                                                                                                                                                                                    8                                                                                   7                           N                               O                                                                   #                   P                                                           "                                   $                                               Q                                                           N                                           #                                                           R                                                                   S                                                           S                                       9                                                                                           (                               "                                   7                                       S                                               T                                                                       N                                                       U                                                                   N                                               "               9                                                                   #                               $                                                       V                                                                           '                                           P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )                           \
                                                                                                                                                                                                                    W                                                                               "                   $                       Q                                               "                           9                                                               X                                                                           Y                                                                   T                                               N                                   V                                                                   #                                                                           N                                           (                               $                                   S                                           %                                                                               #                                                       S                                       %                                                                                       "                               &                                                       S                                                                                   '                                                   (                                                   $                   Q                                                                               "                                       #                                                                   #                                   P                                                   Z                                                                   Z                                                                                   '                                       9                                                               #                                                                           '                                       9                                                                           V                                                   '                                           P                                                               [                       9                               '                                   $                           &                           '                           P                           9                               $                           "           9                           U                                   $                   Q                               S                           T                       N                   V                                       V                                       '                   P                                   %                       S                               &                       S                       "                               S                       T                                   "               $                                                                                                   '                       %                       ]                       ^                                   T                   N           V                           #                   "       (           V                           '       P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4




    N       %                       S                               $                   Q                                               S                                           _                                                           9                                       "                           $                                   S                           T                                                           `                                                           $                                           N                               $                                   S                                                   #                                                               '                                       %                                                                                   N                                                                   _                                                                       9                                                                           "                           $                                               S                                                   T                                                                       `                                                       $                                           N                                       $                                               S                                   #                                                                       N                                                   U                                                           S                                           9                                                           &                                               V                                               a                                                       '                               %                                                                       N                                               9                                                                                       '                                           (                                       (                           "                                       &                           S                                   %                                                   '                                   %                                       S                           Z                                               b                               7               '                       V                                           S                           S                                   '                   (                               $               Q                       S                               _                                       9                               "       $                           S                       T                                   `                       $                           N               $           S                           #                               T                   S                       #                       &                       %               "       R                       S               T                                   "       9                                       c                       S                       T                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5                   d               5                   6                               4               5




                                                                                                                                                                                                )                                                                                       )                                                                                                                                                                                                                                               )                                                               \
e                                                           Y               X                                                               [                   N                                                                   [                           X                                                                                               '                           %                                                       [                                           f                                                                                                                                                                                                                                       V                                                                       '                                       P                                                                                           Z                                                                               P                                                                   #                                           $                                                                           #                                   S                               %                                                                                                                       S                                                                                   '                               9                                                                       $                                           Q                                                                       S                                                           b                                                                       7                               N                                           "               9                                   $                                           "                               (                               (                                                       N                                               9                                                                                               N                           9                                                       #                               O                                                           S                                   %                                       $                   '                                               $           Q                               S                                       N                       $                       $                   N                           &                   Q                               S                       T                               &                           '                   Z                                       b                               7               N                           "       9                   $                                       '                           %                           N                                       Z                               '                   $                   "               '                       9                                   P                   9                               T           S                       %                                                       P                       7               S                   Y           X                           '               (




                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d




$       Q                           S                               c                                                   S                               T                                   S                                   %                                   N                           7                                                                                                   P                                       7                                           S                                   #                                                                       '                                                   (                                                                                                                                       "                                                                                           "                           7                                                   e                                                           %                                               '                                                                   &                                           S                                                   T                                       P                                                               %                                                   S                                                                                                                                   I                                               Q                                                                       S                                                                                   N                                   9                                                                       #                                   O                                                                       S                           %                                                                       '                                                   %                                                           Z                                                                                       '                                           $                                   "                       '                                           9                                                   Z                                                           P                                           #                       $                   R                               S                                           #                       S                                   %                                           S                               T                                   '                           9                           $           Q                               S                               b                                   7               N                           "       9                           $               "               (                       (                           '                   %                               b                   7               N                           "           9                   $                   "               (       (               g                   #                           N               $       $                       '           %               9                           S           V               a




                                                                                                                                                                                                                                                                                                                                        d                                                                                                                                                                                                                                                                                                                                                                               6                                                                                                   4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4




O                           Q                                   '                               #                           S                                               9                                               N                               Z                                                                   S                                                       N                                           9                                               T                                                                                   N                                           T                                               T                                           %                                               S                                                   #                                   #                                                                           N                                           %                               S                                                           J



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¤                                                                                                                                     «                           ¬                                                                                                                                                                                             °                                                                       «           ¬                                                                                                              §                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¤                                                                                                                                     «                           ¬                                                                                                                                                                                             °                                                                       «           ¬                                                                                                              §                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·                                                                                                                                                                                                                                                                              ¤                                                                                          ±                                                           «                                                                                                                                                         ª                                                                                                                                                                                                                    ©                                                           «                                                                                                                         ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¹                                                   º                                                                                                                                   ³                                                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²                                       ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               «                   ¦                                       ª                                                                                                                                                                                                                            ¡                                                                                                  «                       £                                               ±                                                                                                                                                                                                                                                                                    ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                               ´                                                                       ²                                       ³




                                                                                                                                                                                                                    h                               (                               V                                                               '                           P                                                                       (                                           N                                               "                           7                                       $                                       '                                                                   %                                               S                                                   #                                       b                                                           '                                           9                                                                       T                                                           a                                       i                                       P                                                               T                                               U                                                               Z                                                                                           S                                           9                                               $                                                       R                                                           V                                                                                           T                                                                       S                                               (                   N                               P                                                           7                   $                                                   O                                                                                           "                               7                               7                                               R                                                   S                                                                       S                       9                                   $                                   S                       %                       S                                   T                                               N           U                                   N                       "               9                                       #                   $                               V                               '                   P                                   (                   '                       %                           $           Q                               S                                   %                   S                           7       "                       S                       (                           T                           S               Z                                   N                       9                                   T                       S               T                           "               9                           $               Q                               S                               &               '                       Z               b                   7           N           "       9               $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




j                               '                       P                                                           N                               7                   #                                   '                                                       Z                                                           P                                               #                                   $                                           (                                       "                       7                                           S                                                           V                                                               '                                   P                                                           %                                                                               N                               9                                                               #                           O                                                                                                               S                                           %                                                                   '                                       %                                                                           Z                                                                                               '                                                   $                                   "                           '                                   9                                                                                               O                                                                                               "               $                                       Q                                                                       $                   Q                                                           S                                                                   &                                               '                                                   P                                                   %                                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                       l                                       m                           n                               o                                                       p                           q                                               k                                       p                                           r                               n                                   s




!                               N           $                           S                                   J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -           u                       .                       ,                       /               v                   M           <                                   w           0                               x                           +               <               M           y                       w                           M                       ;                               <       z                       v                   /       {                           x                       +               <               M   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 8:20-cv-01794-DKC Document 1-5 Filed 06/11/20 Page 2 of 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¼                                                                      ½                               




            "                           "           7                   8                           &                   $                           "               '                       9                                                       :                                                                               '




    6                   4                                                                                                                                                                                                                                                                                                                                                               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A                                                                   A                                                               À                                                   A                                   À                                                       >                   Á                                                                                       F                                           C                               E                                               Á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¾                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                                           ¿




                                                                                                                                                                                                                                                                                                                                                                                            Â                               Ã                                               Ä                                           Å                           Æ                                                           Æ                   Ç                                                   È                                   É                       Å                       Ê                                                   Ë                                                       Æ                           Ä                                   Ê                                       Ì                                       Í                   Î                                                           Ë                                           Ê                                               É                                           Ï                                                   Ç                                   Ð                                   Å                           Í                       Ç                                   Î                                                               Ñ                                                           Å                       É                       Ä                                                                           É                           Ä                               Ç                               È                       Ê                               Ì                           Ò                   É                               Ì                               Ë                                           Í           Ç                           Æ                                           Æ                   Ò                   Ç                       Ó                               Ì                               Å                       Ò                       Ç                               Î                                               Ï                                       Ô                                                   Õ                                                       Ç                               Î                           Ö                               ×                                                   Ö                                       Ø                                   Å           Ù           Ö               Ú               Ö               Û               Â       Í   Ü           Ü




                                                                                                                    I                                   Q                                   "                       #                                           #                               P                                                   Z                                                                               Z                                                                       '                                       9                                                   #                                           (                                       '                                   %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                               .                       ,                           L                                           <                                           w                   0                                       -               .                   =                                       -                   Ý                               -                   =                                               v                               ,                                   +                                       ,                       .                           =                                                       /                       -           /                               +               <                               Þ                                       -   0                                                       ,                               .                                   {                       3




O               N               #               %               S                       &               S                   "                                                       S                                   T                                           R                                                       V                                                                                   Z                                                                               S                                                       '                                   9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1                               =                                       ,                                   /                   <           3




                                                                                                                                            4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5




                                                                                                                    u
                                                                                                                                                                                                h                                           b                                               S                                       %                                           #                                   '                                   9                                                       N                                           7                       7               V                                                                       #                           S                                   %                                                                                       S                           T                                               $               Q                                           S                                               #                           P                           Z                                                                   Z                                                                                   '                               9                                                       #                                       '                                   9                                                                   $               Q                                                               S                                                           "               9                                               T                                               "                                                       "       T                       P                                   N                           7                       N                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1   z                               +                   ,                       ß                   <               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '       %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1   =                               ,                       /               <           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       à




                                                                                                                    u
                                                                                                                                                                                                h                                               7                   S                                           (                               $                                                           $                   Q                                                           S                                                   #                           P                                               Z                                                               Z                                                                       '                                       9                                           #                                           N                               $                                   $                       Q                                           S                                       "               9                                                       T                                           "                                                                           "                       T                               P                                       N                                               7               g                           #                                                   %                                       S                               #                                       "                       T                                           S                                   9                               &                       S                               '                               %                                   P                           #           P                               N                                   7                           b                                       7                       N                           &               S                                       '                               (                                   N                           R                           '                                   T                                               S                                   O                                                               "               $                       Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                       .                       ,                       L                                           <                       3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a                                               N                               b                       S                   %                               #                       '                   9                                       '                               (                                           #           P                                           "                   $                   N               R                               7               S                                       N                               U                           S                                               N                       9                                                   T                                           T                                           "                       #                               &                   %                               S                   $                       "                   '                       9                                               O                           Q           '               %               S       #       "           T           S       #       $   Q       S   %           S           a




                                                                                                                    '                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                           N                                   9                                               T                                           Z                                                                               N                           "                                   7                       S                                   T                                                                   N                                                           &                                               '           b                               V                                       $                   '                                   $           Q                                       S                                   "               9                                       T                                   "                                           "               T                   P                                       N                       7               g                           #                               7                       N                               #                               $                           á                                   9                                                   '                           O                                                   9                                                   N                               T                                           T               %                   S           #           #                       '               %




                                                                                                                                                                                                            1           =                               ,                                       /                       <                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   à




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4




                                                                                                                    u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a           O   Q       '       "       #
                                                                                                                                                                                                h                                               #                               S                                   %                                                                                               S                                       T                                                       $                           Q                                                       S                                                       #                               P                                       Z                                                                       Z                                                               '                           9                                       #                                                   '                           9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                               .                       ,                                       L                                                       <                                                   w                   0                                           -               .                                   =                                   -                       Ý                           -               =                                               v                               ,                                   +   3




                                                                                                                                                                                                                                                                                                                                                                4




                                                                                                                                T                                           S                       #                               "               U                                   9                                                               N                                       $                               S                                       T                                                       R                                               V                                                           7                                       N                       O                                                                                   $                                       '                                                   N                               &                               &                               S                           b                                   $                                   #                                       S                                   %                                                                               "                           &                                       S                                               '                                               (                                       b                                   %                                           '                                       &                                           S                                           #                           #                                                               '               9                                       R                                   S                   Q                           N                           7           (                               '                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1           .                                           ,           L                           <                                       w           0                                   w                       M                   u                       ,                               .                           -               â                                   ,                   /           -                           w                               .               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '       %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1   =                               ,                       /               <           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       à




                                                                                                                    u
                                                                                                                                                                                                h                                           %                               S                               $                                   P                                                       %                               9                                                       S                           T                                                               $                           Q                                               S                                                           #                       P                                       Z                                                               Z                                                               '                           9                                           #                                       P                           9                                                   S                                   ã                                                       S                                       &                           P                                               $               S                                       T                                                               R                                               S                                           &                               N                           P                                                       #                                   S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '       %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        à




                                                                                                                    u
                                                                                                                                                                                                                                                    $                   Q                                                               S                                   %




                                                                                                                                                                                                                                                                                                                                                                                                                                                1               2                   z                                                   <                               ß                                   -   0               {                       3                                           å




                                                                                                                                                                                                        ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5




                                                                                                                æ                                                               V                                                       (                   S                                           S                                                   #                                                           N                           %                                               S                                                           ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                               '                               %                                                       $               %                           N                                                                                       S                           7                                                   N                               9                                                       T                                                           ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                       '                       %                                               #                           S                   %                                                                       "               &                           S                                   #                               a                               (                               '                           %                                       N                                           $                           '                       $               N           7               '               (               ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ³               ³           ³                                       5




                                                                                                                h                                           T                           S                                       &                           7                       N                                           %                                       S                                                                   P                                   9                                                   T                                                   S                           %                                               b                                               S                                   9                                               N                                   7               $                       V                                                       '                                       (                                   b                                       S                       %               i                                   P                                                   %                       V                                                                       $                       Q                                   N                                   $                                           $                       Q                                                   "                       #                                                       "                   9                                                   (                           '                                       %                               Z                                       N                   $                   "               '                       9                                           "           #                               $               %                               P                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




!               N           $           S               J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                   M                                   Ý                           <               M                                   K       2                                       2                               -           u                           .                           ,                       /                   v                       M                               <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                       M               -               .                           /                   <                       =                                           .                                       ,                       L                                                       <                                       ,               .                   =                                                   /                   -               /       +           <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                               M                       Ý                       <                   M                                       K       2                                               ,                           =                           =                       M                       <                   2                   2




8               T                   T               "       $               "       '           9                                   N                                   7                                       "           9                                   (                                   '                                           %                                   Z                                                                               N                                   $                       "                               '                               9                                                           %                                       S                                           U                                   N                                           %                   T                                           "       9                                       U                                                               N                       $                   $               S                                   Z                                                                       b                                               $                           S                                           T                                               #                                       S                               %                                                                       "                           &                                           S                                   a                                       S                                   $                               &                                               J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4
